Exhibit 10.1
 

   
4801 Woodway Drive
    Suite 200-E     Houston, TX 77056 [ies-logo.jpg]  
T:  713.860.1500
F:  713.860.1588
www.ies-co.com

 
 
June 30, 2011
 
 
Mr. James M. Lindstrom
145 Pecksland Road
Greenwich, CT  06831
 
Dear Jim:
 
This letter is to memorialize the terms of your employment with Integrated
Electrical Services, Inc. (the “Company”). The Board of Directors of the Company
has appointed you as Interim Chief Executive Officer and President of the
Company under the terms set forth below:
 
●  
Base Salary. You will receive a monthly base salary of $25,000.00.

 
●  
Discretionary 2011 Incentive Award Opportunity.  You are eligible to receive a
discretionary cash and/or equity incentive award for fiscal year 2011 as
determined by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) based on your achievement of certain performance
objectives to be established by the Compensation Committee.

 
●  
Restricted Stock Grant.  Upon commencement of employment you will receive a
one-time grant of 100,000 shares of restricted common stock pursuant to the
Company’s 2006 Equity Incentive Plan (the “2006 Plan”).  This grant will vest as
follows:  33,334 shares on December 16, 2011, 33,333 shares on December 16, 2012
and 33,333 shares on December 16, 2013 (each, a “Vesting Date”). If, prior to a
Vesting Date, your employment is terminated by the Company other than for Cause,
as defined in the 2006 Plan, a prorated number of the unvested shares shall vest
based on the number of months that have passed from the most recent Vesting Date
through the date of termination; provided, however, if after such termination
you remain a member of the Company’s Board of Directors, the grant will continue
to vest until you cease serving on the Board.

 
●  
Executive Benefit Plans.  You will be eligible to participate in executive
benefit and compensation plans as approved by the Board of Directors, including
the Company’s Long Term Incentive Plan, supplemental executive life and
disability insurance, and executive health physical.

 
●  
Travel Expenses.  It is understood that you will commute from your residence in
the State of Connecticut to Houston, Texas or other Company locations on a
weekly basis. Your travel and lodging expenses incurred will either be paid for
by the Company or you will be reimbursed for such expenses in accordance with
Company policy.

 
●  
Additional Benefits.  You will be eligible to participate in the Company’s
medical, dental, vision, disability, 401(k), and executive deferred compensation
plans, beginning on August 1, 2011.

 
Sincerely,
 
 
/s/ William L. Fiedler      
William L. Fiedler
Senior Vice President &
General Counsel
 
 
AGREED AND ACCEPTED THIS 30th DAY OF JUNE 2011:
 
 
/s/ James M. Lindstrom     
James M. Lindstrom
